Arnold L




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 19, 2015

                                  No. 04-14-00358-CV

             Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                                     Appellants

                                            v.

                                   Arnold L. LEVEY,
                                       Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-02406
                         Honorable Larry Noll, Judge Presiding


                                     ORDER
       Appellee’s motion is hereby GRANTED IN PART. Appellee’s motion for rehearing and
motion for en banc reconsideration must be filed on or before September 8, 2015.




                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court